THE THIRTEENTH COURT OF APPEALS

                                   13-17-00247-CV


                                    Dina Cavazos
                                          v.
                              Stryker Sales Corporation


                                  On appeal from the
                    117th District Court of Nueces County, Texas
                         Trial Cause No. 2014DCV-0851-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded. The Court orders the judgment of the trial court REVERSED and the cause

REMANDED for further proceedings consistent with its opinion. Costs of the appeal are

adjudged against appellee.

      We further order this decision certified below for observance.

August 31, 2018